Citation Nr: 0606572	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  02-03 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 decision by the RO in Pittsburgh, 
Pennsylvania that denied service connection for PTSD.  An RO 
hearing was requested and scheduled, but the veteran failed 
to report for such hearing.  In February 2004, the Board 
remanded the case to the RO for further procedural and 
evidentiary development.  The case was subsequently returned 
to the Board.


FINDINGS OF FACT

The preponderance of the evidence on file does not show that 
the veteran has PTSD which is related to military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters dated in February 2004 and September 
2004, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection for PTSD, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a January 
2002 Statement of the Case (SOC), and Supplemental Statements 
of the Case (SSOCs) dated in February 2002, June 2003 July 
2003, and December 2005.  These documents provided them with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim.  By 
way of these documents, they also were specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, service personnel records, 
and post-service medical records and examination reports.  
Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).

Factual Background

The veteran served on active duty in the Army from October 
1965 to October 1968.  His service personnel records reflect 
that he served in Germany from March 1966 to June 1966, and 
in Okinawa from July 1967 to October 1968.  From June 1967 to 
October 1968, he was assigned to Company Headquarters, 2nd 
Logistics Command (HHC 2d Log Comd), and from December 1967 
to October 1968 he was attached to Division Headquarters of 
the 26th Transport Battalion.  His primary military 
occupational specialty was that of a clerk.  He received the 
Vietnam Campaign Medal and the Vietnam Service Medal.  He was 
absent without leave (AWOL) from June 20, 1967 to July 11, 
1967.  He did not receive any combat citations.

Service medical records dated from February 1966 to April 
1966 reflect complaints of hyperventilation.  Librium was 
prescribed.  In July 1966, he was diagnosed with 
hyperventilation syndrome.  Subsequent service medical 
records are negative for treatment of a psychiatric disorder, 
or for a diagnosis of a chronic psychiatric disorder.  On 
separation medical examination in October 1968, his 
psychiatric system was listed as normal.

Post-service medical records are negative for a diagnosis of 
a psychiatric disorder until the mid-1990s.

By a letter dated in October 1996, a private psychologist, M. 
Schackman, Ph.D., indicated that the veteran's symptoms were 
consistent with PTSD and seemed to stem from a work-related 
incident about five years ago.  She recommended further 
psychiatric evaluation.

By a letter dated in December 1997, a private physician, F. 
H. Kush, MD, indicated that the veteran had been a patient at 
his office for many years, and had been diagnosed with 
alcohol abuse as well as many other medical problems.  PTSD 
was not noted.

VA medical records dated from 1997 to 1998 reflect treatment 
for alcohol dependence and major depressive disorder.  A May 
1997 initial evaluation note for the PTSD clinical team 
reflects that the veteran reported that he was first treated 
for depression in October 1996 by a private physician.  He 
said he was a Vietnam combat veteran.  He reported that he 
served in Okinawa for seven months, and traveled on tugboats 
from Okinawa with refrigerated vans which carried perishable 
food for the troops.  He reported that at that time, the 
typhoons were life-threatening but they never lost a man 
overboard.  The examiner noted that the veteran did not 
specify clear combat trauma.  The Axis I diagnosis was 
alcohol dependence.  PTSD was not diagnosed.  A July 1997 
evaluation reflects that the veteran reported that he wanted 
follow-up and medication for alleged PTSD symptoms.  He said 
he worked for the post office for 27 years until he sat on a 
rest bar at work and received a splinter in his testicle in 
December 1995.  The examiner noted that although the veteran 
did not mention this to him, he had previously told other 
practitioners that he thought he might have PTSD due to life-
threatening typhoons in service.  Upon evaluation, the 
examiner diagnosed alcohol dependence, rule out malingering, 
rule out agoraphobia, and personality disorder not otherwise 
specified.  He added that he did not see any reason to 
entertain a diagnosis of PTSD which the veteran claimed was 
secondary to receiving a splinter in his testicle in December 
1995.

A VA discharge summary reflects that the veteran was 
hospitalized from September 1997 to October 1997.  On 
admission he reported that he had been drinking continuously 
for 27 years.  The Axis I discharge diagnoses were major 
depressive disorder, recurrent, severe with psychotic 
features, and alcohol dependence.

At a January 1999 VA general medical examination, the veteran 
reported that during service, he was in the infantry, and 
also worked as a combat engineer and in transportation.  He 
said that during service in Vietnam, he spent most of his 
time in a "top boat" [presumably a tugboat] delivering food 
to soldiers in Vietnam.  He reported current VA treatment for 
PTSD, and gave a history of heavy drinking during and after 
service.  The examiner noted that the veteran had reportedly 
been treated for PTSD, had severe anxiety attacks, and had a 
history of visual and auditory hallucinations.

In June 1999, the veteran submitted a claim for PTSD "pay."

In August 1999, the veteran submitted a PTSD questionnaire.  
He reported that during service, he was on a tugboat which 
was in a major hurricane, and he was required to stand duty 
on board.  The ship took 90 degree rolls, and he had to stay 
on deck for most of the two days of the storm.  He stated 
that this event occurred in the summer of 1967 or 1968, in 
the Pacific Ocean near Okinawa.  He also reported being 
caught outside in a typhoon in Okinawa, and also reported an 
incident in which the tugboat was fired upon while it was 
going to Vung Tu.

An October 1999 VA report of an initial evaluation by a PTSD 
clinical team reflects that the veteran reported that he was 
mostly in service support while in service near Vietnam.  He 
said he did not participate in any direct combat.  The 
examiner indicated that there was no evidence of PTSD.  The 
Axis I diagnoses were recurrent major depression, without 
psychotic features, and rule out malingering.  The Axis II 
diagnosis was personality disorder, not otherwise specified 
(NOS).

At a December 1999 VA psychiatric examination, the veteran 
reported that during service, he served for approximately two 
years in the Okinawa area.  He said he served as a deck hand 
aboard an "LT120" as part of the HHC 26th Transportation 
Unit, and that his boat ferried troops, food and supplies 
between Okinawa and various ports in Southeast Asia, 
including Vietnam.  He said he made a number of runs to 
Vietnam over a seven-month period, and reported that on 
occasion they were fired upon when going to Vung Tu on the 
Snake River.  He said that on another occasion, the boat was 
caught in a hurricane or typhoon and made 90-degree rolls.  
He said that even though he could not swim, he was ordered up 
on deck to secure a broken boom in order to save the ship.  
He stated that he had an argument with an officer after this 
incident, called the officer names and was court-martialed 
for insubordination.  He reported that he was never in combat 
aside from the above incident of being shot at.  He was never 
wounded, and no one on his ship was ever lost or wounded.  He 
said he had multiple Article 15s during service and had 
multiple arguments with coworkers and supervisors, which 
tendency continued after service.  He gave a long history of 
multiple substance dependence, including alcohol, including 
while at work.  He also reported multiple medical problems.

The examiner reviewed the veteran's medical records, and 
stated that from his initial contact with VA in about 1996, 
it was apparent that the veteran had a chip on his shoulder 
and believed that VA owed him pension or compensation.  The 
examiner noted that multiple VA evaluations had found that 
the veteran did not have sufficient symptoms to justify a 
diagnosis of PTSD, and made it very clear that his motivation 
for pursuing such a diagnosis was simply to get government 
compensation.  The examiner noted that the veteran went on 
for several minutes explaining that all of his problems were 
related to Vietnam, but he could not relate any specific 
current symptoms to specific experiences there.  He blamed 
all of his "clearly characterological" problems of not 
being able to get along with people, anger, and paranoia on 
military service.  The examiner found little or no 
credibility to this interpretation.  The examiner noted that 
the symptoms which the veteran outlined were consistent with 
a major depressive disorder related to the veteran's physical 
difficulties and the problems he was having in being unable 
to sustain his lifestyle economically and the threatened loss 
of his non-service-connected VA pension, now that he received 
a pension from the post office.  He added that this might 
well explain his application for service connection for PTSD.

The Axis I diagnoses were chronic severe major depressive 
disorder, (not service-connected); chronic, severe, ongoing 
alcohol dependence; chronic ongoing polysubstance dependence; 
and malingering.  The Axis II diagnosis was mixed personality 
disorder with obvious passive-aggressive, borderline and 
antisocial aspects.  The examiner stated, "There is no 
evidence in this examiner's opinion to justify a diagnosis of 
post-traumatic stress disorder.  The evidence with regard to 
the reported stressors is very thin at best and the symptoms, 
syndrome and history the veteran exhibits is related to 
characterological distortions and depression associated with 
realistic losses rather than anything related to post-
traumatic stress disorder."

A March 2000 VA therapy note reflects that the veteran was 
diagnosed with alcohol dependence, major depression, and 
personality disorder NOS.  A September 2001 VA individual 
therapy note completed by Dr. K. Kelly reflects that the 
veteran complained of auditory hallucinations.  The diagnoses 
were schizoaffective disorder and possible severe PTSD.  A 
September 2001 VA individual therapy note by Dr. Kelly 
reflects that the veteran complained of recurrent memories 
and flashbacks related to his "near-death experience by 
drowning" during service.  The diagnosis was probable PTSD.

A September 2001 VA evaluation for the PTSD Clinical Team 
reflects that the veteran had been treated for depression 
since 1996, and currently complained of nightmares.  The Axis 
I diagnoses were rule out malingering, recurrent depression, 
and polysubstance abuse.  PTSD was not diagnosed.

A November 2001 VA individual therapy note by Dr. Kelly 
reflects that the veteran complained of nightmares, intrusive 
thoughts, and visual hallucinations.  The diagnosis was 
probable PTSD.  A July 2002 psychiatric consultation reflects 
that the veteran reported two incidents of uninvited sexual 
touching during service.  He denied experiencing ongoing 
stress related to these incidents.  The diagnoses were major 
depressive disorder, recurrent, alcohol abuse, and cannabis 
abuse.  The examiner noted that the veteran had been 
evaluated for trauma on three prior occasions and had not 
been diagnosed with PTSD, and that he did not meet the 
diagnostic criteria for PTSD secondary to military sexual 
trauma.

By a letter dated in August 2002, Dr. Kelly indicated that 
she had treated the veteran since September 1999, and he was 
currently being treated for organic affective disorder with 
psychotic features, PTSD, and other medical conditions.

In April 2003, the RO received an undated letter from a 
private clinical social worker from Psychiatric Associates of 
Western Pennsylvania who related that the veteran was being 
treated for PTSD, and said that the veteran's symptoms had 
persisted since his military service.  He indicated that the 
veteran had also been diagnosed with psychotic disorder NOS.

By a letter dated in June 2003, Dr. Kelly indicated that the 
veteran had been given a variety of psychiatric diagnoses 
over the years.  She said that the veteran "...experienced a 
level of trauma while serving in the South Asian Battle 
Theater during the Viet Nam War that changed him in a 
dramatic and dysfunctional way.  He has had recurrent 
nightmares of this trauma with daytime flashbacks and is 
frequently overwhelmed with waves of emotion related to the 
trauma."  She indicated that he met all of the diagnostic 
criteria for a diagnosis of PTSD, abused alcohol, was 
agoraphobic, and had auditory hallucinations.

A September 2003 private progress note from Psychiatric 
Associates of Western Pennsylvania reflects that the examiner 
related the veteran's current PTSD to two events during 
service in which the veteran reportedly almost drowned.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  Service connection may only be 
granted if there currently is a disability from a disease or 
injury in service.  Degmetich v. Brown, 104 F.3d 1328 (1997).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If it is not shown the veteran engaged in combat 
with the enemy, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  If a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  38 C.F.R. § 3.304(f) (2005); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

Under DSM-IV, concerning a diagnosis of PTSD, a sufficient 
stressor is one in which a person has been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125 (2005); Cohen, supra.

Service personnel records show no combat decorations or other 
evidence that the veteran personally engaged in combat.  As 
combat status is not shown, the veteran's assertions of 
service stressors are not sufficient to establish their 
occurrence.  Id.
Since it has not been shown that the veteran engaged in 
combat with the enemy, and his claimed stressors do not 
relate to combat, any alleged in-service stressors must be 
supported with credible evidence.  In this regard, the Board 
notes that the veteran's service personnel records show that 
during service from 1967 to 1968, he was an Army clerk, in 
company headquarters of a logistics command in Okinawa, not a 
deckhand on a tugboat, as he asserts.  His assertions of 
near-death experiences of almost drowning by falling off a 
tugboat in a storm are simply not credible.  There is no 
credible evidence supporting his assertions of in-service 
stressors.

Although the veteran has been diagnosed with PTSD by his 
treating VA psychiatrist and by a private clinical social 
worker, both of these medical providers based their opinions 
solely on the veteran's reported history of these unverified 
non-combat stressors.  Another private psychologist diagnosed 
him with PTSD due to a work-related incident in the early 
1990s.  Moreover, several other doctors have evaluated the 
veteran based on his claim that he had PTSD, and determined 
that the veteran does not meet the diagnostic criteria for a 
diagnosis of PTSD, and that he primarily suffers from alcohol 
dependence and depression.  PTSD was not found after thorough 
evaluations in May 1997, July 1997, October 1999, December 
1999, September 2001, and July 2002.  At the December 1999 VA 
compensation and pension examination, the examiner indicated 
that there was no evidence to justify a diagnosis of post-
traumatic stress disorder.  

The veteran has asserted that he incurred a PTSD during his 
period of active service.  As a layman, he is not competent 
to render an opinion regarding diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Similarly, 
the veteran's self-reported lay history, transcribed in some 
of the post-service medical records, that he has PTSD which 
began in service, does not constitute competent medical 
evidence of causality.  LeShore v. Brown, 8 Vet. App. 406 
(1995).

The Board finds that there is no credible supporting evidence 
that the claimed in-service stressors occurred, and there is 
no medical evidence of a diagnosis of PTSD which is based on 
a verified stressor.  The preponderance of the evidence is 
against the veteran's claim for service connection for PTSD.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


